DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 16/955,607, Adjustable Bar-Guiding Device, filed on June 18, 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,386,532 to Donovan et al., hereinafter, Donovan.  Donovan discloses an adjustable bar-guiding device (10) comprising: at least one pair of complementarily-shaped jaws (13 & 14) slideably associated with a fixed frame (11) with the interposition of at least one movement lever mechanism (16) which is actuated by at least one fluid cylinder (19), the jaws performing a translational motion according to a stroke of mutual approach/spacing apart, between a first configuration of substantial juxtaposition of respective surfaces of the jaws and a second configuration in which the surfaces are located at a predefined distance for containing a bar; wherein the surfaces of the jaws that face each other and are configured to abut against respective bars have a longitudinal concavity (22) with a shape structure preferably chosen from among semi-cylindrical, semi- prismatic, and V-shaped; wherein the at least one fluid cylinder is a pneumatic cylinder that has a moving piston (39) coupled with one of the jaws; and wherein the pneumatic cylinder is a double-acting cylinder, the introduction of compressed gas into a first chamber determining an advancement stroke of the corresponding piston, the introduction of compressed gas into a second chamber determining a retraction stroke of the corresponding piston, the creation of an identical pressure regime in both chambers determining the immobilization of the piston with the possibility of respective movement by external forcing with behavior comparable to that of a gas-operated spring (28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan.  Donovan discloses the claimed invention except for the limitation wherein the jaws are at least partially made of polymeric material, at least the surfaces of the jaws that face each other and are configured to abut against respective bars made of polymeric material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the jaws in Donovan to have been made at least partially of a polymeric material, since such a modification would have merely involved substituting one well-known material for another based on the suitability of the material's use and for providing an alternative and equally effective material for ensuring longevity in usage of the device and which would not have yielded any unpredictable results.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of U.S. Patent No. 1,242,426 to Dana.  Donovan discloses the claimed invention expect for the limitation wherein the surfaces of the jaws that face each other and are configured to abut against respective bars comprise a plurality of contoured teeth, which are separated by respective recesses and arranged in two substantially symmetrical and mirror-symmetrical rows.
Dana teaches an adjustable device having jaws (2 & 3) each jaw having a surface that face each other and are configured to about against an object and comprised a plurality of contoured teeth (12) which are separated by respective recesses and arranged in two substantially symmetrical and mirror-symmetrical rows.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the surfaces of the jaws in Donovan to have included a plurality of contoured teeth as taught by Dana for the purpose of tightly gripping an object positioned between the jaws in the second configuration in which the surfaces are located at a predefined distance for containing the object.
Allowable Subject Matter
Claims 15 and18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 9,022,334 to DeMay is directed to a quick release clamp having sliding jaws and surface with teeth to grip an object. U.S. Patent No. 8,517,366 to Seber et al. is directed to a quick release vise system having slidable jaws.  U.S. Patent No. 8,177,209 to Chen is directed to a vise having a self-setting locking assembly having a spring actuated slide member.  U.S. Patent No. 7,837,247 to Waldorf et al. is directed to a gripper assembly having at least one gripper jaw and an actuator.  U.S. Patent No. 252,632 to Tatro is directed to a pipe grip having jaws with V-shaped surfaces with teeth.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            June 2, 2022